Citation Nr: 0740851	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-01 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1.  Entitlement to accrued benefits based upon a claim for 
service connection for mesothelioma pending at the time of 
the veteran's death.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Eligibility for Dependents' Educational Assistance (DEA) 
benefits under Chapter 35 of Title 38.

4.  Entitlement to a burial allowance.

5.  Entitlement to plot interment allowance.

6.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

7.  Entitlement to improved death pension benefits.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1989.  From January 1970 to October 1970, he was stationed in 
the Republic of Vietnam.  The appellant is the veteran's 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision rendered by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The appellant's appeal was previously before the Board in 
January 2006, at which time the Board remanded the veteran's 
claims for further action by the originating agency.  The 
case has been returned to the Board for further appellate 
action. 


FINDINGS OF FACT

1.  The evidence of record at the time of the veteran's death 
established that his fatal cancer, namely mesothelioma, was 
etiologically related to service.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability but a claim for service 
connection for mesothelioma was pending.

3.  The veteran is not buried in a cemetery which is used 
solely for the interment of persons who are eligible for 
burial in a national cemetery.

4.  At the time of his death the veteran was not a member of 
a reserve component of the Armed Forces. 

5.  The cemetery where the veteran is buried is not owned by 
the State or an agency or political subdivision of the State 
claiming the plot or interment allowance.

6.  The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot.

7.  The claim for improved death pension benefits is moot.


CONCLUSIONS OF LAW

1.  The appellant is entitled to accrued benefits based upon 
a pending claim for service connection for mesothelioma.  38 
U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000(a) (2007).

2.  A disability incurred in active duty caused the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.312 (2007).

3.  Eligibility for DEA benefits under Chapter 35, Title 38, 
United States Code is established.  38 U.S.C.A. §§ 3500, 
3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(2007).

4.  The criteria for service connection for burial allowance 
are met.  38 U.S.C.A. § 2307 (West 2002); 38 C.F.R. §§ 3.312, 
3.1600 (2007).  

5.  The criteria for service connection for plot interment 
allowance are not met.  38 U.S.C.A. § 2307 (West 2002); 38 
C.F.R. §§ 3.312, 3.1600 (2007). 

6.  The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.22, 3.102, 3.159 
(2007).

7.  Entitlement to improved death pension benefits is 
dismissed.  38 U.S.C.A. §§ 1521, 1541, 5107 (West 2002); 38 
C.F.R. §§ 3.3(a), 3.23, 3.262, 3.271, 3.272, 3.273 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for the cause of 
the veteran's death.  She is also seeking service connection 
for mesothelioma for accrued benefits purposes, eligibility 
for dependents' educational assistance benefits under Chapter 
35 of Title 38, and entitlement to a burial allowance.  As 
the claims are being granted, the Board will not address in 
detail the RO's compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  In essence, the appellant has 
not been prejudiced by any errors in the RO's execution of 
its duties under the Act.  The Board notes that the appellant 
has not been informed of the evidence necessary to establish 
a disability rating and effective date for the disability for 
which service connection is sought.  However, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board simply notes that its decision here is 
constrained to the issues listed above.  The matter of the 
assignment of an effective date and a disability rating will 
not be decided by the Board, but will be decided by the RO 
upon the issuance of the Board's decision.  The RO will have 
the opportunity prior to issuing its rating decision to 
ensure that complying notice has been provided to the 
appellant.  

With respect to the remaining claims of plot interment 
allowance, DIC under the provisions of 38 U.S.C.A. § 1318 and 
improved death pension benefits, the Board  notes that the 
decision rests on the interpretation of the law, and the VCAA 
is inapplicable.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).

Analysis

I.  Service Connection for Mesothelioma, for the Purposes of 
Accrued Benefits 

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(c).  The entitlement of the accrued benefits 
claimant is derived from the veteran's entitlement, and the 
accrued benefits claimant cannot be entitled to a greater 
benefit than the veteran would have received had he lived.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

The Board notes that the statute was amended in January 2003 
to eliminate the two-year restriction on the payment of 
accrued benefits.  The revision to the statute, however, 
applies only to deaths occurring on or after the date of 
enactment, which was December 16, 2003.  See the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 104, 117 Stat. 
2651 (Dec. 16, 2003).  Because the veteran's death occurred 
in March 2003, the appellant's claim must be considered under 
the version of 38 U.S.C.A. § 5121(a) previously in effect, 
which limited eligibility for accrued benefits to a two-year 
period.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

For certain chronic disorders, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran argued that his mesothelioma was due to exposure 
to Agent Orange while serving in the Republic of Vietnam.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  See 38 C.F.R. §§ 
3.307(a)(6)(iii).  See also VAOPGCPREC 7-93 (Aug. 12, 1993).

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or 
other acneform diseases consistent with chloracne, 
Type 2 diabetes (also known as Type II or adult-onset 
diabetes mellitus), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

VA has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which it has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).

Given the veteran's reported foreign service and his awards 
and medals while on active duty, and verification that he 
served in Vietnam, the Board concedes that he was exposed to 
Agent Orange while in Vietnam.  Consequently, there is a 
presumption that he was exposed to herbicides during his 
military service in that capacity.

However, the list of disorders noted to have a causal 
relationship to herbicide exposure, from 38 C.F.R. § 
3.309(e), does not include mesothelioma.  Accordingly, no 
further consideration is warranted on a presumptive basis, 
and the veteran's claim will be considered solely on a direct 
service connection basis.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Hickson element (1), current disability, has been met.  It is 
uncontroverted that the veteran was diagnosed as having 
mesothelioma

With respect to Hickson element (2), in-service incurrence 
of, it has already been conceded above that the veteran was 
exposed to Agent Orange while serving in Vietnam.  Therefore, 
arguably, Hickson element (2) has been met.  

With respect to Hickson element (3), medical nexus, a May 
2006 opinion from a VA physician specifically indicated that 
he had thoroughly reviewed the veteran's records and found 
that the veteran's exposure to Agent Orange during service in 
Vietnam may have played at etiological role in the 
development of mesothelioma.  Since the VA physician has 
stated that it is possible that the veteran's exposure to 
Agent Orange has a relationship to his development of 
mesothelioma, the 
Board finds that the evidence supporting the veterans's claim 
for service connection for mesothelioma is at least in 
equipoise.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, entitlement to service connection for 
mesothelioma is warranted and the appellant is entitled to 
accrued benefits based upon the pending claim for service 
connection for mesothelioma.

II.  Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The issue 
involved will be determined by exercise of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death.  Id.

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.  See also Schoonover v. Derwinski, 3 Vet. 
App. 166, 168-69 (1992) (addressing requirements for 
consideration of disabilities attributable to service as 
contributory, as well as direct cause of death in DIC 
claims).

Service-connected disease or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  

Additionally, there are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death, in which case it 
would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The Certificate of Death shows that the veteran died in March 
2003.  The immediate cause of the veteran's death was 
mesothelioma.  As has been established above, the veteran's 
accrued benefits claim has been granted therefore it can be 
argued that at the time of the veteran's death, service 
connection was in effect for mesothelioma.

The appellant has provided two private medical opinions in 
support of her claim.  The private opinions dated in April 
2003, suggest that the veteran's death from mesothelioma was 
caused by his exposure to Agent Orange.  The Board finds the 
two private medical opinions supporting the claim, to be very 
probative.  Therefore, 
with resolution of reasonable doubt in the appellant's favor, 
the Board concludes the claim for service connection for the 
cause of the veteran's death will be granted.

III.  Eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35 of Title 38

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of the issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021.

In this case, the Board has determined that the veteran died 
of a service-connected disability, mesothelioma.  
Accordingly, the appellant is eligible to receive educational 
benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 
21.3021(a) (2007).



IV.  Entitlement to a Burial Allowance 
  
For the purposes of burial benefits, if a veteran dies as a 
result of a service-connected disability or disabilities, an 
amount, not to exceed the amount specified in 38 U.S.C.A. § 
2307, may be paid toward the veteran's funeral and burial 
expenses including the cost of transportation of the body to 
the place of burial.  38 U.S.C.A. § 2307; 38 C.F.R. §§ 
3.1600(a), 3.1601-3.1610.  A claim for the burial allowance 
may be filed by the individual whose personal funds were used 
to pay burial, funeral, and transportation expenses.  38 
C.F.R. § 3.1601(a).

Given the Board's determination herein, granting service 
connection for the cause of the veteran's death, the 
appellant has met the conditions for basic eligibility for 
entitlement to burial benefits based upon service-connected 
death.  38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600.  Accordingly, 
the appeal is granted.

V.  Entitlement to Plot Interment Allowance

A plot or interment allowance is payable to the person or 
entity who incurred the expenses in an amount not to exceed 
the amount specified in 38 U.S.C. 2303(b) (or if the 
entitlement is under § 3.40 (c) or (d), an amount computed in 
accordance with the provisions of § 3.40(c)) if the following 
conditions are met:

(2) For claims filed before December 16, 2003:

(i) The deceased veteran is eligible for the burial allowance 
under paragraph (b) or (c) of section § 3.1600; or

(ii) The veteran served during a period of war and the 
conditions set forth in § 3.1604(d)(1)(ii)-(v) (relating to 
burial in a state veterans' cemetery) are met; or

(iii) The veteran was discharged from the active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the Department of Veterans Affairs has 
determined, in connection with a claim for monetary benefits, 
that the disability was not incurred in line of duty); and

(iv) The veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States; 
and

(v) The applicable further provisions of this section and §§ 
3.1601 through 3.1610.

The Board initially notes that the deceased veteran is not 
eligible for the burial allowance under paragraph (b) of 
section § 3.1600 since it has already been established that 
the veteran's death is service connected.  Additionally, the 
veteran is not eligible for burial allowance under paragraph 
(c) of section § 3.1600 because the Certificate of Death 
clearly shows he died while at his residence and not while 
hospitalized.   
 
The next prong of § 3.1600(f)(2)(ii) is not met either.  The 
veteran served during a period of war however, the conditions 
set forth in § 3.1604(d)(1)(ii)-(v) (relating to burial in a 
state veterans' cemetery) are not met.  On the appellant's 
April 2003 application for burial benefits she indicated that 
the veteran's burial was not in a state owned cemetery, or 
section thereof, used solely for persons eligible for burial 
in a national cemetery.  Additionally, she noted that the 
veteran's burial was not in a national cemetery or cemetery 
owned by the federal government.

Lastly, the veteran was not discharged from the active 
military, naval, or air service for a disability incurred or 
aggravated in the line of duty.  Accordingly, this portion of 
the appellant's claim is denied.   

V.  DIC Benefits Pursuant to 38 U.S.C.A. § 1318

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.   DIC benefits granted to a surviving spouse 
under 38 U.S.C.A. § 1318 would be paid "in the same manner as 
if the veteran's death were service connected."  38 U.S.C.A. 
§ 1318(a).  The Board's grant of service connection for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A, § 1310 already recognizes that the death of the 
veteran is from a service-connected disability.

The United States Court of Appeals for Veterans Claims 
(Court) indicated that, only if an appellant's claim for 
service connection for the cause of the veteran's death is 
denied under 38 U.S.C.A. § 1310, does VA have to also 
consider an appellant's DIC claim under the provisions of 38 
U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  In light of the grant of service connection for the 
cause of the veteran's death under 38 U.S.C. § 1310, the 
claim of entitlement to DIC under 38 U.S.C. § 1318 is moot, 
and this aspect of the appellant's claim is dismissed.

VI.  Improved Death Pension Benefits

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension.  38 U.S.C.A. § 1541.

In light of the grant of service connection for the cause of 
the veteran's death under 38 U.S.C. § 1310, the claim of 
entitlement to improved death pension benefits under 38 
U.S.C. § 1541 is moot, and this aspect of the appellant's 
claim is dismissed.


ORDER

Entitlement to accrued benefits based upon a claim for 
service connection for mesothelioma pending at the time of 
the veteran's death is granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.

Eligibility for DEA benefits under chapter 35 is granted.

Entitlement to burial allowance is granted.

Entitlement to plot interment allowance is denied.

A claim for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 is dismissed.

Entitlement to improved death pension benefits is dismissed.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


